 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPanoramic Industries, Inc. and Carlos Hernandezand Service Employees International Union,Local 32E, AFL-CIO and Edwin Santiago.Cases 2-CA-17125, 2-CA-17179, and 2-CA-172208 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn 8 November 1982 Administrative Law JudgeSteven Davis issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Panoramic In-dustries, Inc., Bronx, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has exce"ted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge: Pursuantto charges filed by Carlos Hernandez, Edwin Santiago,and Service Employees International Union, Local 32E,AFL-CIO, herein called Local 32E, an order consolidat-ing cases and amended consolidated complaint andnotice of hearing was issued by Region 2 of the NationalLabor Relations Board on February 26, 1981, againstPanoramic Industries, Inc., herein called Respondent.The main issue presented at the hearing, which washeld before me on April 26-28, 1982, was the alleged dis-charge of Carlos Hernandez, all other matters alleged inthe complaint having been settled before the hearingopened.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation having its officeand place of business in the Bronx, New York, is en-gaged in the production, assembly, and nonretail sale anddistribution of lamps and lighting fixtures. It annuallysells and ships goods valued in excess of $50,000 directlyto customers located outside New York State. Respond-ent admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and that Local 32E, Local 137, and Local400, Sheet Metal Workers International Association,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.II. 1 HE Al L.EGEI) UNFAIR L ABOR PRACTICESA. BackgroundPrior to 1980, Respondent maintained one shop inLong Island City and one shop in Maspeth, New York.The employees at those two locations were covered by acollective-bargaining agreement with Local 400, whichwas effective from May 19, 1974, to May 19, 1977.Local 400 had been under trusteeship since at least1976, and on July 17, 1978, the general president of theSheet Metal Workers International Association orderedthat the membership of Local 400 employed at both lo-cations of Respondent be transferred to Local 137, andthat thereafter Local 137 represent the bargaining unitemployees there.The six to eight employees employed at the LongIsland City location were not members of Locals 137 or400, were never asked to join either union while em-ployed at Long Island City, no contributions were madeto either union's pension and welfare fund in their behalfand union dues were not deducted from their wages.They were also apparently unaware that they were rep-resented by a union. On the other hand, the contract wasfully applied to the Maspeth employees, who were mem-bers of the unions.The two plants were consolidated into one location, inthe Bronx. The Long Island City employees and equip-ment were transferred to the Bronx in November 1979,and the Maspeth facility was moved in the last week inJanuary 1980.i Issues which were settled included allegations that Respondent (a)warned and directed its employees to retrain from becoming members ofLocal 32E; (b) applied its contract with Local 137. Sheet Metal WorkersInternational Association. AFL-CIO, only to members of Local 137,failed to apply it to nonmembers of Local 137, and failed to make pay-ments to the welfare and pension funds of Local 137 on behalf of non-members; and (c) discharged and failed to reinstate Edwin Santiago, inviolation of Sec. 8(a)(l). (2), and (3) of the Act.267 NLRB No. 1432 PANORAMIC INDUSTRIESOn January 3, 1980, a collective-bargaining agreementwas executed between Respondent and Local 137. Thecontract stated that Local 137 represented all the em-ployees of Respondent.B. The Organizing Campaign of Local 32EIn about early March 1980, Carlos Hernandez andother employees went to the office of Local 32E, andtold Business Representative Edward Gonzales that theywere not represented by a union, and requested that heorganize the shop. Gonzales gave authorization cards tothe men. Hernandez and employee Paul distributed thecards to the men at the shop and a couple of days later15 to 25 signed cards were returned to Gonzales.2Shortly after the cards were returned to the unionoffice, Gonzales called Alvin Ziegler, the president ofRespondent, and told him that he had signatures of cer-tain employees and that he wanted to discuss a contract.In response to that call, Ziegler called a meeting of theemployees who had come from Long Island City-in-cluding Hernandez and Santiago-and about seven otheremployees.At the meeting Ziegler informed the employees thatRespondent had a contract with Local 137 which cov-ered all of them. Hernandez asked why he should joinLocal 137. Ziegler read certain contractual provisionssuch as sick leave, and a 25-cent-per-hour raise, effectiveJanuary 2, 1980. Hernandez asked why they never re-ceived that raise, and asked that the money owed themdue to the increase be paid to them. Ziegler refused,saying that he could not give one employee more moneythan another. At the end of the session Ziegler an-nounced that in a few days a Local 137 representativewould address them.On or about March 10, Ziegler called a meeting of em-ployees, at which he introduced Martin Fruchter, thebusiness manager of Local 137. Present were Hernandez,Santiago, and other former Long Island City employees.Fruchter informed those assembled that Respondent hada contract with Local 137. Several employees repliedthey did not believe that such a contract existed, andsaid they wanted a new union-Local 32E. Fruchter re-sponded that the contract contains a union-securityclause, which requires that they join Local 137 after 30days of employment, and that if they did not do so theywould be discharged. Fruchter distributed authorizationcards and certain employees including Hernandez re-fused to join Local 137. Then, according to Ziegler,"pandemonium"3broke out. Employees shouted, cursed,screamed, acted belligerent, and were verbally abusive towhatever he or Fruchter said. Ziegler stated that the"dissidents" who included Hernandez and his "follow-ers" left the plant.Immediately after the walkout, Ziegler called Local32E representative Gonzales and told him that employ-ees had left the shop. Meanwhile, seven to eight employ-ees, including Hernandez, walked to the Local 32Eoffice and told Gonzales that they left Respondent'spremises because a Local 137 representative threatened2 The cards were signed outside Respondent's building.3 Fruchter called it an "open rebellion."that they would be discharged if they refused to join thatunion.4The employees and Gonzales then returned tothe shop.On the street in front of Respondent's building,Fruchter told Gonzales that inasmuch as both Unionswere members of the AFL-CIO, Gonzales' attempt toorganize the Company constitutes a raid upon the shop.Gonzales replied that there was a special unrepresentedbargaining unit doing a specific type of work whichcould be separately represented by Local 32E.5Fruchterreplied that no such special unit exists and that the em-ployees are all general production workers. Gonzalesthen said that once a charge was filed he had to follow itthrough.6Gonzales stated that he asked Ziegler to havethe men return to work pending the Board decision. Allemployees then resumed work after having been out for2 hours.Two days later, on March 12, Hernandez went to theBoard with Edwin Santiago, and filed an 8(a)(1), (2), and(3) charge against Respondent which alleged that onMarch 6 it dominated and interfered with the formationamong its employees of a labor organization called theSheet Metal Workers Union, and threatened him andother employees with discharge if they did not join theSheet Metal Workers Union. They returned to work at11:30 a.m. on March 12 and found their timecards miss-ing. They reported to Ziegler who told them that theywere "up to something," and that he did not know whatit was. Hernandez replied that they were at the Board.Ziegler said that was their choice. He told Hernandezthat he (Hernandez) was a smart fellow and that hecould get more money and could become a supervisor,and then asked them why they did not open their mindsand "do things." Ziegler then stated that he could havedischarged Hernandez because of an argument withZiegler's father.7Hernandez replied that that incidentwas not his fault.On March 17, Hernandez and employee Sierra went tothe Board and gave affidavits. They returned to workafter lunch that day, and found their timecards missing.The reported to Ziegler and asked for their cards.Ziegler told them that he has a business to run andwould not tolerate their arriving at work so late. He re-fused to permit them to work. Hernandez said that theywere at the Board. Ziegler told them to return to workthe next day.The following day, March 18, Ziegler called Hernan-dez into his office and told him that he was fighting forI Local 32E is located only a couple or blocks from the shop.5 Gonzales was apparently referring to the former Long Island Cityemployees.6 No charge was filed by March 10. Hernandez filed a charge onMarch 12. Either this incident occurred after March 12, or Gonzales wasreferring to the petition which he filed with the New York State LaborRelations Board seeking to represent the employees. That petition waslater withdrawn and Local 32E filed a petition with the National LaborRelations Board on March 25, 1980, in Case 2-RC-18762. No date ap-pears in the record for the filing of the State Board petition, but inas-much as the NLRB petition stated that recognition was requested onMarch 6, it is likely that the State Board petition was filed on that dateor thereafter, but before March 10.7 That incident, which occurred in February 1980, will be discussedinfra.33 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDfive to six employees, some of whom were not worth thestruggle. Ziegler complimented Hernandez upon beingsmart and said that he could become a supervisor andcould be given a $10 raise and then $5 more. He thenasked Hernandez to help him have the other employeesjoin Local 137. Hernandez replied that he would help,but he would only join Local 137 if the other employeesdid so first.Ziegler conceded that it was possible that he askedHernandez to speak to other employees regarding joiningLocal 137, because such employees were not "working,""performing"-punching in, or following work rules andwere acting "very belligerent."Between March 12 and 28, Ziegler told Hernandezthat he and the Union had him "by the balls." Hernandezreplied that he should have given the employees the 25cent raise that was provide for in the contract. He ac-cused Ziegler of putting words in his mouth and pickingarguments with him. Ziegler responded that he could"get rid of one of you ... it's a two way street."Employee Edwin Santiago testified that, after hisreturn to work following the March 10 walkout, Zieglertold him that he has a family to support and that if helistens to other employees talk about Local 32E hewould jeopardize his job. Santiago replied that he wouldnevertheless continue to support the desires of the major-ity of the employees in the shipping and receiving de-partment.Santiago further stated that a few days after he accom-panied Hernandez to the Board on March 12, Harold Li-lienfeld, Respondent's vice president, told him that heshould not get involved "in this thing," and remindedhim that he was being paid more than the other employ-ees and could perhaps become a supervisor."C. The Alleged DischargeThe General Counsel alleges that Hernandez was dis-charged on April 3, 1980. Respondent alleges that hequit.Mass disruptions in transportation occurred in NewYork City during the first week of April 1980 due to astrike of bus and subway employees.Hernandez testified that on April 2, he arrived withother employees and punched in about 10:30 a.m. Theytold Ziegler that because of their difficulty in travelingbecause of the transit strike they should not be penalizedby their late entrance. Ziegler changed the time punchedon their cards, from 10:30 a.m. to 9 a.m.9On April 3, Hernandez again traveled to work withother employees, who punched in at 9:15 a.m. upon theirarrival. However, Hernandez went to a local eatery forbreakfast and punched in, alone, at 9:40 a.m. Nothingwas apparently said to Hernandez about that.Hernandez testified that that afternoon, 10 to 12 em-ployees were washing up in the men's room just prior to8 As noted above, on March 12 Hernandez admitted to Ziegler that heand Santiago had gone to the Board that day.I Ziegler testified that Hernandez refused to punch in upon his arrivalat 10:30, arguing that he should be paid from 8 a.m. Ziegler punched thecards at 10:30 and told them that he would look into whether he wasrequired to pay the employees from 8 a.m. Negotiations took place and itwas agreed that the employees be paid from 9 a.m.the end of the workday. As he emerged from the bath-room at or about 4:10 p.m., Ziegler saw him and askedhim whether he always washes before quitting time. Her-nandez replied that when he finishes work he washes,and asked Ziegler why he did not call the other employ-ees over who were in the men's room with him. Zieglerthen said that he could not put up with Hernandez anylonger. Hernandez responded that he (Ziegler) promisedthat there would be no more arguments until the Boardresolved the matter.°0 Ziegler then told foreman-shopsteward Louis Pearson to get Hernandez' final check.This was done and Hernandez warned Ziegler that hewould pursue his discharge in court. Hernandez thenleft.Employees were to be paid at 4:15 p.m. on April 3."Ziegler testified that on April 3, he was speaking on atelephone located near the men's room, and watchedcontinuously as Hernandez entered the bathroom aloneat 3:55 p.m. and exited at 4:15 p.m. As Hernandez leftthe men's room, he threw a paper towel on the floor.Ziegler told him that aside from being a "slob" he hadno regard for work rules. 2 Hernandez replied thatZiegler should not tell him what to do. Ziegler respond-ed that he had a right to tell him to abide by the workrules. An angry confrontation then occurred with shout-ing, curses, and threats. Ziegler then said that if Hernan-dez did not like the work rules he knew what to do.Hernandez then replied that he was sick and tired ofZiegler's behavior which included "picking on" him andsaid that he wanted to leave. He asked for his money andsaid "let me get the hell out of here." Hernandez waspaid and his parting words to Ziegler were that he wasglad to "get rid" of him and the shop.Employees Louis Pearson and Malcolm Rodriguezgenerally corroborated Ziegler's testimony that Hernan-dez quit and was not discharged. However, in an affida-vit given on May 2, 1980, Pearson stated that on April 3Ziegler told Hernandez that he was laid off-"I don'tneed him anymore." It is also noteworthy that Pearsoncontradicted Ziegler's testimony that he was on the tele-phone, watching the bathroom doorway. Rather, Pear-son testified that he and Ziegler were walking aroundthe shop and observed Hernandez exit from the men'sroom at 4 or 4:05 p.m. Pearson checked the men's roomat that time and found no one else there.'Santiago testified that on April 7 he received a phonecall at home from Ziegler who asked him why he hadnot yet come to work. 14 Santiago explained that he was'O On cross-examination, Hernandez stated that he told Ziegler that he(Ziegler) promised Gonzales that he would not "lay off' Hernandezbefore the labor board matter was resolved.I Usually, the workday ends at 4:30, but on paydays it ends at 4:15 inorder to give employees time to cash their paychecks.I2 I'his was a reference to the quitting time of 4:15 p.m.'3 Santiago's testimony in this regard is not worthy of belief In an affi-davit given to the Board on April 25, 1980. he stated that he was in thebathroom with Hernandez and other employees when Ziegler confrontedhim. However, at the hearing, he testified that he was not in the men'sroom with Hernandez, but rather was at his desk working when the dis-pute arose. Such clearly self-contradiclors versions of the same eventrenders his testimony useless as to that incident14 The transit strike was still in effect.34 PANORAMIC INDUSTRIESwaiting for a ride from a coworker. Santiago toldZiegler that he was wrong in discharging Hernandez.Ziegler replied that people like Hernandez who tried tobe revolutionaries, imperialists, and conquerors were at-tempting to run his business. Santiago responded that amistake was made in discharging Hernandez because he(Hernandez) may believe that he was fired for union ac-tivities and because other employees were in the bath-room at the same time as Hernandez. Ziegler replied thatthe main reason Hernandez was fired was because hewas washing his hands too early, and also because Her-nandez "charged" him and was "putting him against thewall."'5Ziegler said that he and Santiago have knowneach other for a while, and added that he (Santiago) wasnot patient enough, and that he could become an assist-ant foreman.On April 10, 1980, Local 32E filed an 8(a)(1), (2), and(3) charge against Respondent which alleged that sinceMarch 10, 1980, Respondent unlawfully recognizedLocal 137, and also alleged the discharge of Hernandezon April 3.Santiago gave an affidavit at the Board on April 25,1980. On the following workday, April 28, he was dis-charged. He filed charges on May 5 and June 4, 1980,alleging that his discharge was in violation of Section8(a)(1), (3), and (4) of the Act. '6D. Hernandez' Return to WorkOn July li, 1980, Respondent sent Santiago a letter re-questing that he return to work. Pursuant to the letter,Santiago went to the shop on July 15 and spoke withZiegler about a pay raise, backpay that he claimed, and abonus. Ziegler also told Santiago that if he returned towork he would be required to sign a card for Local 137and Santiago agreed to do so. Ziegler and Santiagoreached agreement and he was reinstated. Santiago statedthat a condition to the agreement was that he wouldwithdraw the charge that he had filed with the Board,and he did o. 17Sometime in July 1980, Hernandez heard that Santiagowas reinstated and he called Respondent. Ziegler toldhim that he reached a settlement with Santiago and thatall the employees signed cards for Local 137. Hernandezreplied that he needed a job and Ziegler asked him tocome to the shop. Hernandez visited the shop and wastold by Ziegler that Santiago withdrew his charge.Ziegler asked Hernandez to ask Local 32E to withdrawits charge and Hernandez would be reinstated. Hernan-dez went to the Union and told Gonzales to withdrawthe charge so that he could be reinstated. Gonzales re-fused, saying that he could do nothing while the chargewas pending at the Board. Hernandez reported this toZiegler who said that he could not be reinstated and thatthey would have to await the hearing.Gonzales testified that in June or July 1980, Hernan-dez told him that he wanted to settle with Ziegler, butIs Santiago denied that there was any mention of charges being filedby Hernandez against Respondent.l' Those charges were settled prior to the opening of the instant hear-ing.i? Ziegler did not tell Santiago to ask Local 32E to withdraw itscharge.Gonzales denied that Hernandez asked him to withdrawthe charge so that he could be reinstated. Rather, ac-cording to Gonzales, Ziegler told Gonzales that hewould have to withdraw the case in order to have Her-nandez reinstated. Gonzales replied that he would with-draw the petition in any event because Local 137 had acontract with Respondent. 'A few days later, Hernandez again called Ziegler andasked about returning to work. Ziegler asked Hernandezto come in. Hernandez returned to the shop and wasgiven a letter which stated:This will confirm our offer to put you back towork, effective immediately, as of today, MondayJuly 21, 1980.This is an unconditional offer of employment underthe same conditions and rate of pay that you hadwhen you left our employ, last April. 9Hernandez returned to work on July 23, 1980. Uponhis return to work Vice President Harold Lilienfeldbrought him to a foreman who assigned him to a sandingmachine.20Hernandez, who was hired as a packer inSeptember 1979, had never operated a sanding machinefor Respondent. Hernandez testified that he had no skillin operating the machine and that the foreman com-plained slightly that he was not sanding properly, andcorrected his work. Hernandez complained to the fore-man that he could not perform the work because he hadnever done such work. Hernandez testified that the sand-ing job entailed too much pressure-he could not "lookback"-he had to be at his machine. He also stated thatthe blowing sand bothered him. He asked for a mask andthe foreman said he would attempt to obtain one, but ap-parently none was available.Later that day, Hernandez went to Lilienfeld and toldhim that sanding was not his job and that he could notdo it. Lilienfeld asked him to leave his phone number inthe event that another job became available. He did notask Lilienfeld to transfer him to the packing department.Hernandez then left.Foreman Louis Pearson testified that he showed Her-nandez how to use the sanding machine, he was able tooperate it properly and performed well although hespoiled a couple of pieces of wood.Lilienfeld testified that upon Hernandez' arrival onJuly 23, he brought him to a supervisor and directed thathe be assigned to an available job. At 2 or 2:30 p.m. thatday Hernandez entered Lilienfeld's office and said thathe did not like to work on the sanding machine, and thathe wanted to do packing work. Lilienfeld offered toreassign other employees so that Hernandez could per-form packing duties. Hernandez then told Lilienfeld notto bother with such arrangements, adding that he did notwant to work for Respondent anymore. Lilienfeld askedwhy he did not want a packing job, and Hernandez re-"s Local 32E did not file a request for withdrawal of its petition untilabout January 2, 1981.19 Hernandez denied seeing the letter but he did testify that he wastold that he was being unconditionally reinstated20 Ziegler was not at work that day.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied that he was not important at the shop, that he has"lost face" with the employees and does not want towork with them. According to Lilienfeld, Hernandez re-turned the following day for his pay and Lilienfeld againoffered him a job as packer. Hernandez answered that hedid not want to do packing work and did not want towork at the shop.Ziegler testified that, when Hernandez came in for hischeck on July 24, he told Hernandez that Respondentwould attempt to have him do packing work. Hernandezrefused saying that his coworkers are no longer hisfriends and that he lost his status at the shop and nolonger wanted to work there.Hernandez denied that Lilienfeld offered him a pack-ing job on July 23 or 24.E. The Settlement AgreementOn February 27, 1981, the Acting Regional Directorfor Region 2 issued a letter dismissing a charge filed byHernandez against the Sheet Metal Workers Internation-al Association."The letter stated essentially that Local137 has been the exclusive representative of the employ-ees of Respondent since July 1978. On the same day, theActing Regional Director approved Local 32E's requestfor withdrawal of its petition, and on March 3, 1981, heissued an order accordingly.Hernandez testified that, in early June 1981, he begansettlement discussions with Respondent in which Ziegleroffered him $600. Shortly thereafter, Hernandez receiveda telegram from Local 32E asking him to report to thatoffice. He went to the Union and was told by Vice Presi-dent McDonald that the Union could not help him.22Hernandez reported that he had been offered $600 byZiegler. McDonald told him that he should accept it.Hernandez stated that he discussed settlement withZiegler, despite certain Board agents telling him not to,because Local 32E could not help him. He was present-ed with a settlement agreement which he read andsigned on August 17, 1981. He also that day signed aletter, prepared by Respondent, requesting withdrawal ofhis charge.The settlement agreement states, inter alia, that Her-nandez "walked out" of Respondent's employ after a dis-agreement with Ziegler on April 3, 1980, and that afterreturning to work on July 23 he told Ziegler that he didnot want to work at Respondent because he had "loststatus" with the other employees. The agreement alsostates that:I also agree that if Panoramic or Mr. Ziegler or anyof Panoramic's other employees should have leviedagainst them any monetary fines, fees or financialobligations of any kind because of any obligationsand/or charges made by me to the National LaborRelations Board, I shall hold Panoramic or anysuch employee harmless for any and all suchamounts and I shall indemnify each of them or allof them for any such payments that they may haveto make.21 Case 2-CB-8259.22 This was apparently a reference to the Union's withdrawal of itspetition.Finally, I agree that I will waive the receipt of anymonies that may be ordered paid to me from Pan-oramic or any of its employees by the NationalLabor Relations Board or any other body.Hernandez accepted a check for $600 from Respond-ent, and the letter requesting withdrawal of his chargeand the settlement agreement were sent to the Boardwhich received them on August 19. On October 20,1981, Hernandez signed a letter prepared by a Boardagent, revoking his withdrawal of the charge. The letterstated that he was "pressured and coerced" by Local32E and Ziegler into signing the request for withdrawalof the charge. At the hearing, Hernandez explained thathe was pressured by Local 32E because the Union said itcould not help him. He did not explain how he was pres-sured or coerced by Respondent, but presumably theoffer of $600 influenced him to agree to attempt to with-draw his charge.Ziegler testified that in about May or June 1981, Her-nandez called him and requested a settlement of the case.They discussed a sum of money but no agreement wasreached. In early June, Hernandez and his wife came toRespondent's premises and they again discussed moneywith the same results. Later, Hernandez called again andthey agreed upon $600. Ziegler consulted his attorneywho called the Board and then sent written instructionsto Ziegler regarding the procedure to be followed.Ziegler also called the Board and asked if the case couldbe settled. Ziegler and his attorney were properly ad-vised that they could reach an agreement with Hernan-dez but that the Regional Director would not automati-cally approve Hernandez' request for withdrawal of hischarge, and could give no guarantee that such a requestwould be approved. Ziegler testified that because he wasaware that the Board might not approve the settlementagreement or Hernandez' request for withdrawal of hischarge, an indemnification clause was included with theintent that the agreement be a contractual obligationbinding on both parties by which, if Hernandez accepted$600 from Respondent, he would not accept any addi-tional money ordered to be paid by the Board.23According to Ziegler, he gave Hernandez the settle-ment agreement in June 1981 and told him to show it tohis attorney or to the Board. Hernandez returned nearly2 months later on August 17, and signed the agreementand letter requesting withdrawal of his charge.Hernandez did not recall taking the settlement agree-ment with him before signing it, and he contradictsZiegler's suggestion that he show it to counsel. Accord-ing to Hernandez, Ziegler told him on August 17 to readthe agreement but not tell anyone about it.24Contentions of the PartiesThe General Counsel argues that Hernandez was dis-charged on April 3, 1980, because of his activities in"2 Of course, the settlement agreement is broader than that. It requiresthat Hernandez indemnify Respondent and any employee for any sumsthat the Hoard orders them to pay.24 I need not resolve this conflict in view of my finding that the settle-ment agreement is without effect.36 PANORAMIC INDUSTRIESbehalf of Local 32E, and that his return to work operat-ing a sanding machine was not reinstatement to hisformer position or to a substantially equivalent position.The General Counsel finally contends that the settlementagreement executed on August 17, 1981, was not bindingupon him.Respondent contends that Hernandez quit his employ-ment on April 3 and was not discharged, and that his re-employment on July 23 to the sanding machine constitut-ed full and unconditional reinstatement and that its obli-gation to reinstate Hernandez is satisfied and its backpayliability is tolled. Respondent finally argues that even as-suming that Hernandez' request for withdrawal of hischarge was not accepted by the Board, he and Respond-ent executed a valid, binding settlement agreement whichprecludes the award or payment of any money to Her-nandez.AnalysisThe evidence is quite clear that Hernandez was a veryactive supporter of Local 32E, that his activity wasknown to Respondent, and that Respondent dischargedhim for that reason.Thus, Ziegler and Vice President Lilienfeld testifiedthat Respondent learned that Hernandez was attemptingto bring in Local 32E, was trying to have employees jointhat union, was seen speaking to Gonzales outside theshop, and frequently left the premises with the an-nounced intention of visiting Local 32E. Ziegler charac-terized Hernandez as a "dissident" who had "followers"among certain other workers who sought to have Local32E represent them and supplant Local 137. Ziegler alsoadmitted that he was happy to be rid of Hernandez. It isclear that he would be, in view of the fact that he per-ceived Hernandez as leading the cause to have Local32E represent the employees and led a 2-hour walkoutupon Local 137's demand that they join that union or bedischarged.The evidence clearly shows that Hernandez was dis-charged on April 3, 1980, and did not quit as alleged byRespondent. Prior to that date, Ziegler enlisted Hernan-dez' support to attempt to convince other employees tojoin Local 137. It is apparent that Ziegler became moreunhappy with Hernandez when his "followers" did notjoin Local 13725 and threatened that he could "get rid ofone of you ...it's a two way street."26Ziegler'sanimus toward Local 32E and Hernandez was also dem-onstrated in his threat to Santiago, when according toSantiago's credited testimony, Ziegler told him that if helistened to other employees talk about Local 32E hewould jeopardize his job.Hernandez credibly testified that he was discharged onApril 3. He quoted Ziegler as telling him that he couldnot put up with him any longer.27This has a ring ofas Santiago did not join Local 137 at the time he was discharged onApril 28, 1980.a2 I credit Hernandez' testimony for the reasons set forth infra." Hernandez impressed me as being a thoroughly credible witness Al-though there were times that his testimony was hesitant and halting, andhe was unsure of certain dates, I attribute that to the passage of 2 yearsfrom the date of discharge to the hearing. He was forthright and candidin his responses and he testified as to events which would have been in-truth, especially when one considers Ziegler's testimonythat on April 3 he was tired of employees not punchingin, not doing their work, and being belligerent.28Fur-ther evidence that Hernandez was discharged and didnot quit may be seen in Foreman Pearson's affidavit thatZiegler told Hernandez that he was "laid off-I don'tneed him anymore."29In addition, I credit Santiago'stestimony that Ziegler called him 3 days after the dis-charge and told him that Hernandez charged him andput him against the wall, and said he was a revolution-ary, imperialist, and conqueror who was trying to run hisbusiness.30I do not credit the testimony of those wit-nesses who stated that Hernandez quit.31 It would havemade no sense for Hernandez to have quit at that timeduring the pendecy of the Local 32E petition and, if Iam to believe Ziegler's testimony, he was given carteblanche at work. The evidence is thus clear that Hernan-dez was discharged.Having found that Hernandez was discharged, I fur-ther find that the General Counsel has made a primafacie showing that Hernandez' activity in behalf of Local32E was a motivating factor in Respondent's decision todischarge him.32It is clear that Local 32E was anathemato Respondent. Its employees at the former Long IslandCity plant had not been represented by Local 137, andwhen they sought representation in the Bronx by Local32E they were met with strong opposition by Respond-ent. Hernandez was identified by Respondent as theleader of the other "dissident" employees, and it unsuc-cessfully sought to convince him to renounce his interestin Local 32E and persuade his coworkers to join Localdelibly impressed upon him. I therefore credit his testimony where itconflicts with Respondent's witnesses.28 I reject Ziegler's testimony that he restrained himself. pursuant toadvice from the two unions, his attorney, and the Board, from discharg-ing anyone during the pendency of the petition and charges. Zieglerstated that he could have fired employees for absenteeism but did not doso. However, he did dismiss Santiago for that reason on April 28. 1980,notwithstanding his protestations that he kept in check his desire to disci-pline employees who "took advantage" of the pending Board matters toengage in "nonsense," and belligerent behavior.29 Under the circumstances, Pearson's affidavit, given I month afterthe event, is much more reliable than this testimony. given 2 years afterthe incident at issue. I therefore rely upon his affidavit as to his true rec-ollection of the incident.30 Santiago, who was employed by Respondent at the time of thehearing, impressed me as a person who, although he settled his case withRespondent and received a promotion and certain pay raises, still wouldtestify truthfully regardless of his current association with Respondent.He was especially definite and insistent that this conversation occurredand, in view of Ziegler's testimony that Hernandez was the leader of thedissidents, I credit Santiago's testimony regarding this conversation.There was testimony that during the hearing Santiago invited Hernandezto pay him S1,000, the implication being that Santiago would testify inHernandez' behalf. The alleged statement by Santiago was vague and am-biguous and, accordingly, was of no effect.3i The testimony of Lilienfeld, Ziegler, and Malcolm Rodriguez wasto the effect that Hernandez said that he was fed up with Ziegler andwith the job and asked to be paid off so that he could leave. Rodriguez,Respondent's maintenance and secunty worker, appears to have a specialrelationship with Respondent whereby, although ostensibly covered bythe contract with Local 137, he is not a member of that union and re-ceives Blue Cross, Blue Shield benefits and unlimited sick leave, benefitswhich are not accorded other employees under the contract. By virtue ofhis special status with Respondent, Rodriguez would have much to lose ifhe testified adversely to Respondent's position. I do not credit his testi-mony.32 Wright Line a Division of Wright Line. Inc.. 251 NLRB 1083 (1980).37 DECISIONS OF NATIONAL LABOR RELATIONS BOARD137. The threats to Santiago and Hernandez that theycould be discharged for their activities in behalf of Local32E, when viewed against the short period of time fol-lowing the filing of a petition by Local 32E on March 25to the discharge on April 3, all lead to the conclusionthat Hernandez was discharged because of his union ac-tivities.The reason advanced for the discharge was that Her-nandez washed up prior to the 4:15 quitting time onApril 3. Exactly how early he entered the men's room towash is disputed. Hernandez claims he washed up about4:10 with 10 to 12 other employees and was singled outby Ziegler.33Ziegler claims that he saw Hernandezenter the bathroom at 3:55 p.m. and watched the door-way continuously until he emerged at 4:15 p.m. That tes-timony is contradicted by Foreman Pearson, who statedthat he and Ziegler were walking around the shop andobserved Hernandez exit from the bathroom at 4 or 4:05p.m. Consequently, Hernandez was in the men's room atthe earliest at 3:55 p.m., 20 minutes before quitting time.Respondent maintained certain work rules as to thetimes for washup. Such rules were not enforced in theLong Island City plant, and it does not appear that theywere enforced in the Bronx. Thus Pearson, the foremanwho was in charge of checking the bathrooms to see ifany employees were washing early, testified that, in thepast, if no one is watching them, employees "usually" gointo the bathroom early, and if they are caught Respond-ent "tells them something." Apparently at the most theerrant employees were warned. There was no evidencethat anyone has been discharged for washing up early.It is thus clear that Respondent would not have dis-charged Hernandez for washing up early in the absenceof his union activities.Other incidents were cited by Respondent as groundsfor termination of Hernandez but his discharge was noteffected after any of those incidents, allegedly becauseRespondent was advised not to fire anyone during thependency of the Board cases.34These incidents included:(a) An alleged threat by Hernandez in February 1980 tobeat up Ziegler's 80-year-old father, Harry, when he ac-cused Hernandez of not working. Harry Ziegler recom-mended that Hernandez be discharged, but no action wastaken by Respondent with the exception of PresidentZiegler speaking to Hernandez about it and admittedly"letting it go." (b) An alleged threat by Hernandez inFebruary 1980 to punch Vice President Lilienfeld whoasked him to stop smoking while he was packing. Lilien-feld testified that Hernandez was "extremely threateningand violent" and was about to punch him. Lilienfeld in-credibly testified that he was "exremely tempted" to dis-charge Hernandez upon that incident but did not becausehe recognized that Hernandez was a good worker, andwas volatile and emotional, and Respondent was busyand needed the work done. Lilienfeld also added that hedid not wish to create greater union problems by dis-charging Hernandez. (c) Alleged threats by Hernandez13 There is no evidence that Hernandez was in the men's room withanyone. Santiago gave contradictory testimony as to that and cannot becredited.34 This advice apparently was not heeded because Respondent admit-tedly discharged Santiago on April 28, 1980.to employees Lenox and Jimmy Lolong if they did notsign cards for Local 32E.35I find that these alleged threats did not occur. It is in-conceivable that Respondent would not have dischargedHernandez had they been made. Threats to beat up thepresident's 80-year-old father and to punch the vicepresident are most serious incidents which would havebeen met with immediate discharge had they occurred.To have tolerated those incidents and yet created a con-frontation over a minor early washup episode could onlyhave as its motivation the continued espousal by Hernan-dez of Local 32E and the recognition by Respondentthat it must rid itself of him. Indeed, Ziegler testified thathe was happy to be rid of Hernandez because of his trou-blesome ways.I accordingly find and conclude that the discharge ofHernandez on April 3, 1980, violated Section 8(a)(1) and(3) of the Act.Respondent is under an obligation to unconditionallyrestore a discriminatee to employment at the same posi-tion if it exists, or to a substantially equivalent position.Hernandez was hired as a packer and shipper. Whenhe was discharged on April 3 he worked as a packer.However, Hernandez also performed additional worksuch as assembling and wiring lamps, loading and un-loading trucks, sweeping floors, cleaning the bathroom,and drilling holes in lamp bases, although there is no evi-dence as to the proportion of time he spent on packingas compared to these other duties. There was also evi-dence that employees in the shop occasionally are trans-ferred from one department to another as needed.Indeed, Pearson, the foreman of the woodworking shop,testified without contradiction that it is his regular prac-tice to take employees from the shipping and packing de-partments and have them perform work on the sandingmachine. However, Pearson was not the foreman onApril 3, and it does not appear that he was foreman onJuly 23 since on that date Lilienfeld took Hernandez toAnatoly, who was the foreman-even according to Pear-son. Thus, Pearson's testimony as to his present practiceof interchanging employees is irrelevant. The more criti-cal evidence would have come from Foreman Anatoly,who did not testify.It is clear that Hernandez was not reinstated to hisformer position as a packer. Respondent, in its writtencommunication to him, offered to put him "back to work...under the same conditions" that he received whenhe was last employed in April. This, Respondent did notdo. Respondent misconceives the situation it was in. Ithad discriminated against an employee within the mean-ing of Section 8(a)(3) of the Act. It was therefore re-quired to reinstate him to his former position as packer."Where a discriminatee's former position is in existence...the restoration of the status quo requires that theemployer reinstate him to that position."36As a discri-minatee under the Act, Hernandez was entitled to the"3 Neither Lenox nor Lolong testified. Hernandez denied threateninganyone.3n Lakewood Inn, Inc., 182 NLRB 127, 131 (1970); see Wonder MarketsInc., 236 NLRB 787 (1978).38 PANORAMIC INDUSTRIESusual Board order of reinstatement to his former posi-tion, even if that required firing his replacement.37It is clear that the position of packer existed.38Isimply do not believe that Lilienfeld or Ziegler offeredHernandez a job as packer on July 23 or 24 when Her-nandez complained that he could not perform the sand-ing work.39Hernandez made repeated calls to Respond-ent before July 23 requesting reinstatement and askedLocal 32E to withdraw its charge so that he could be re-instated. He needed a job and money badly and therewas absolutely no reason for him to have refused a pack-ing job had one been offered to him.I conclude that Respondent did not offer Hernandezhis former position as packer and did not reinstate him tosuch position although it existed on July 23.I reject Respondent's argument that no specific catego-ry of employee exists, and that all employees generallyperform many jobs, and that therefore Respondent wasjustified in reinstating Hernandez to a job as sander. Al-though it may be true to some extent that employeeswere occasionally transferred to other positions asneeded to help fill a job where an employee was not atwork temporarily or where a large shipment of goodswas received and many employees were needed tounload a truck, nevertheless it does appear that specificjob categories existed. Thus, Pearson testified that hewas foreman of the woodworking department, and tnathe occasionally transfers people from the packing andshipping departments. It thus appears that Hernandez'regular job was that of packer.The reinstatement of Hernandez was not made in goodfaith, as required.40He was reinstated to a position assander, a job he never held and did not know.41Evenassuming that the job of packer was not in existence, ithas not been shown that the sanding job was substantial-ly equivalent to the work that Hernandez had per-formed. The job of packing required mental and writingskills. The job of sander required the use of an electricmachine, significant eye-hand coordination and more in-tense concentration.Moreover, Ziegler stated that he was "pressured" intoreinstating Hernandez and that he did not want to do so.Significantly, the events which followed the flawed rein-statement, especially the settlement agreement of August17, 1981, to be discussed infra, clearly show that Re-spondent's intense dislike for Hernandez demonstrate thatits reinstatement of him on July 23 was not in good faithand that it never intended to fully reinstate him.I accordingly find and conclude that Respondent didnot properly reinstate Hernandez on July 23, 1980.The legal principles which the Board will apply in de-termining whether or not to approve a settlement agree-ment and withdrawal of unfair labor practice charges are3a Curtis Manufacturing Co.. Inc., 189 NLRB 192, 198 (1971).38 Lilienfeld testified that he offered to shift employees around so thatHernandez could return to his packing job.39 I similarly reject their testimony that he said that he did not want towork there any longer or that he had lost status with his coworkers. Ialso find it hard to believe that, as Lilienfeid testified, Hernandez wouldrequest his packing job and in the same breath say he did not want it.40 Kut-Kwik Corporation, 176 NLRB 635, 651, fn. 61 (1969).41 Curtis Manufacturing Co., Inc., 189 NLRB 192, 198 (1971).well settled. In Jack C. Robinson, doing business as Robin-son Freight Lines,42the Board stated:...the Board's power to prevent unfair labor prac-tices is exclusive, and ...its function is to be per-formed in the public interest and not in vindicationof private rights. Thus, the Board alone is vestedwith lawful discretion to determine whether a pro-ceeding, when once instituted, may be abandoned.Such discretion to dismiss charges will be exercisedonly when the unfair labor practices are substantial-ly remedied and when, in the Board's consideredjudgment, such dismissal would effectuate the poli-cies of the Act.The Board has also long recognized that the willing-ness of a charging party to withdraw charges is not nec-essarily a ground for dismissal of a complaint "for once acharge is filed, the General Counsel proceeds, not in vin-dication of private rights, but as the representative of anagency entrusted with the power and the duty of enforc-ing the Act in which the public has an interest."43With respect to the instant facts, the General Counselargues that because the settlement agreement did notprovide for the payment of a substantial amount of back-pay that was allegedly due Hernandez and because theagreement included an indemnification provision, the Re-gional Director properly refused to approve the chargingparty's request for withdrawal of his charge based uponsuch agreement.44I agree. It appears that the RegionalDirector acted properly within his discretion in decliningto approve the withdrawal request. Accordingly, the set-tlement agreement is not binding upon the GeneralCounsel.However, Respondent asserts that notwithstandingthat the settlement agreement may not be binding uponthe General Counsel, it is nevertheless a valid documentbetween it and Hernandez, pursuant to which Hernandezmay not accept any money that the Board orders be paidto him, or, if he accepts it, to pay back such money toRespondent or to employees who may also be ordered topay Hernandez. I disagree. From the point of view ofcontract law, it would appear that a condition of the set-tlement agreement, or at the least a substantial provisionthereof-the requirement that the charge be with-drawn-not having been satisfied, the parties are excusedfrom performance of the contract.45Moreover, publicpolicy dictates that there be free access to and utilizationof Board processes. Respondent violates this precept byincluding in the settlement agreement that Hernandez in-demnify Respondent and any employee for any moneythey are required to pay by virtue of the charge he filed.Such an agreement violates basic concepts of fairnessand justice and accordingly is not binding upon Hernan-dez. The fact that Respondent would present this agree-ment to Hernandez more than I year after his return towork on July 23 is illustrative of the intensity of feeling42 117 NLRB 1483. 1485 (1957)43 The Ingalls Steel Construction Company, 126 NLRB 584, fn.l (1960).44 There was no evidence of the exact amount of money due Hernan-dez.45 Samuel Williston. A Treatise on the Law of Contracts, § 663 (1961).39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoward him because of his union activities and further in-dicates that his reinstatement was not in good faith. Ac-cordingly, I find that the settlement agreement is unen-forceable and void as against public policy.CONCLUSIONS OF LAWI. Respondent Panoramic Industries, Inc., is and at alltimes material herein has been an employer engaged incommerce within the meaning of the Act.2. Service Employees International Union, Local 32E,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent violated Section 8(a)(1) and (3) of theAct by discriminatorily discharging and failing to rein-state its employee Carlos Hernandez for engaging inunion activities in behalf of Service Employees Interna-tional Union, Local 32E, AFL-CIO.4. Respondent did not fully or properly reinstateCarlos Hernandez on July 23, 1980.5. The settlement agreement executed on August 17,1981, is void as against public policy and is unenforcea-ble.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent unlawfully dischargedCarlos Hernandez on April 3, 1980, 1 recommend thatRespondent be ordered to reinstate him and make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him. The amount ofbackpay shall be computed in the manner set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner prescribedin Florida Steel Corporation, 231 NLRB 117 (1977).46Upon the foregoing findings of fact and the entirerecord in this proceeding, I make the following recom-mended:ORDER47The Respondent, Panoramic Industries, Inc., Bronx,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging and thereafter failing to reinstate itsemployees because they engage in union activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Carlos Hernandez immediate and full rein-statement to his former position as packer or, if that posi-tion no longer exists, to substantially equivalent employ-4s See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).47 In the event no exceptions are riled as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.ment, without prejudice to his seniority or any otherrights and privileges previously enjoyed, and make himwhole for any loss of earnings he may have suffered as aresult of his discharge in the manner set forth in the sec-tion of this Decision entitled, "The Remedy."(b) Expunge from its files any reference to the dis-charge of Carlos Hernandez, on April 3, 1980, and notifyhim in writing that this has been done and that evidenceof this unlawful discharge will not be used as a basis forfuture personnel actions against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its facility in the Bronx, New York, copiesof the attached notice marked "Appendix."48 Copies ofsaid notice on forms provided by the Regional Directorfor Region 2, after being duly signed by Respondent'srepresentative, shall be posted by it, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.48 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United Sates GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT discharge our employees becausethey engage in union activities.WE WILL NOT in any like or related manner in-ferfere with, restrain or coerce our employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL offer Carlos Hernandez immediate andfull reinstatement to his former job as packer or ifthe job no longer exists to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges.WE WILL make Carlos Hernandez whole, withinterest, for any loss of pay he may have suffered asa result of our discrimination against him.40 PANORAMIC INDUSTRIESWE WILL expunge from our files any reference tothe disciplinary discharge of Carlos Hernandez onJuly 1, 1980, and WE WILL notify him that this hadbeen done and that evidence of this unlawful dis-charge will not be used as a basis for future person-nel actions against him.PANORAMIC INDUSTRIES, INC.41